Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,776,859 and claims 1-10 of US Patent 10,140,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are closely related and broader versions of the issued claims that read on the claims as issued (see below).

Patent 10,140,650
 An apparatus comprising: a display device; a data repository storing one or more user interface screens for display on the 


 A system comprising: a user interface device for receiving one or more inputs from a user; a display device configured 

Computer-readable media storing computer-executable instructions that, when executed by a computing device 
displaying, on a display device associated with the client centric viewer, at least a portion of the utilization information obtained from the plurality of business application computing systems in a first section of client dashboard user interface screen and the identified business opportunity in a 



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 would be allowable for the reasons stated below provided the Double Patenting Rejection is overcome.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,10 and 20.
	The independent claims are allowable since the claims as a whole are not fairly taught by the art of record. For instance, the art of record does not fairy teach “receiving, via a user interface, a client identifier identifying a customer of a business organization; requesting from each of a plurality of business application computing systems, utilization information corresponding to products and services offered by the business organization and used by the customer; receiving, via a network from each of the plurality of business application computing systems, the utilization information  corresponding to customer usage of the products and services offered by the business organization; aggregating the utilization information received from each of the plurality of business application computing systems; analyzing aggregated utilization information to identify a business opportunity for the business organization to offer to the customer; 
displaying, on a display device associated with the client centric viewer, at least a portion of the utilization information obtained from the plurality of business application computing systems in a first section of client dashboard user interface screen and the identified business opportunity in a second section of the client dashboard user interface screen; receiving, via a third section of the user interface, an indication that the 

Discussion of most relevant art: 

Non-Patent Literature
(vi) Oracle teaches prompts that are available in dashboards including auto-complete feature. Oracle, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625